In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2771
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

NAIN GALVAN,
                                             Defendant-Appellant.
                     ____________________

          Appeal from the United States District Court for the
          Southern District of Indiana, Indianapolis Division.
   No. 1:18-cr-00031-TWP-RAB-1 — Tanya Walton Pratt, Chief Judge.
                     ____________________

     ARGUED MAY 18, 2022 — DECIDED AUGUST 16, 2022
                ____________________

   Before HAMILTON, BRENNAN and KIRSCH, Circuit Judges.
    HAMILTON, Circuit Judge. Appellant Nain Galvan, a citizen
of Honduras, was arrested in possession of a handgun after
robbing his employer and threatening several people at an
apartment complex. He was later charged with and pled
guilty to illegally possessing a ﬁrearm. At sentencing, the dis-
trict court applied the guideline provisions for robbery be-
cause it found that Galvan used the same handgun in com-
mitting a robbery about two hours earlier. Galvan appeals,
2                                                 No. 21-2771

arguing that the district court erred in factual ﬁndings essen-
tial to its application of the Sentencing Guidelines. We aﬃrm.
I. Factual and Procedural Background
    Galvan worked part-time for Asencio Gomez in construc-
tion near Indianapolis. When necessary, Gomez would occa-
sionally let Galvan and others borrow one of his work vans to
assist with a project. On October 21, 2017, Galvan borrowed a
van from Gomez because Galvan’s own vehicle had broken
down. The next day, he drove to Gomez’s home to return the
vehicle. Galvan gave the keys to Gomez and shared a meal
with Gomez and his family. For unknown reasons, Galvan
eventually pulled out a handgun, ﬁred several shots, took the
keys from Gomez’s pocket, and drove away in the van.
Gomez immediately called the police and reported a robbery.
   Less than two hours later, police received a report of a man
with a gun at an apartment complex. Galvan had threatened
several men in the complex while brandishing a handgun.
When police arrived, they found Galvan leaning on the
driver’s side of Gomez’s stolen van. Police arrested Galvan,
and one of the oﬃcers found a handgun in the driver’s seat.
Galvan was later charged with and pled guilty to possessing
that handgun as an alien unlawfully in the United States, in
violation of 18 U.S.C. § 922(g)(5).
    At a combined plea and sentencing hearing, the district
court ﬁrst accepted Galvan’s guilty plea but then decided that
a second hearing was needed to consider evidence relevant to
Galvan’s sentence. At that time, Galvan faced a pending
charge in state court for armed robbery of Gomez’s van, but
that charge was later dismissed. At the second sentencing
No. 21-2771                                                     3

hearing, the district court heard testimony from both Gomez
and the detective who investigated the robbery.
    The district court then made several ﬁndings about how
to apply the Sentencing Guidelines to Galvan’s case. The court
found that the guideline for robbery governed Galvan’s ﬁre-
arm-possession oﬀense because he had used the same hand-
gun when he robbed Gomez. See U.S.S.G. §§ 2B3.1(a) &
2K2.1(c)(1)(A). The court also found that Galvan had ﬁred the
handgun in connection with the robbery, which increased his
oﬀense level by seven. These and other guideline ﬁndings
raised Galvan’s total oﬀense level from 14 to 26. With Crimi-
nal History I, Galvan’s guideline sentencing range was 63 to
78 months in prison. The district court sentenced Galvan to 70
months in prison and two years of supervised release. Galvan
did not ﬁle a timely appeal, but he later ﬁled a motion under
28 U.S.C. § 2255 asserting in part that his counsel was ineﬀec-
tive for failing to ﬁle a notice of appeal when asked. The dis-
trict court granted the motion, reissued the judgment, and en-
tered his notice of appeal.
II. Analysis
    The parties debate whether Galvan waived, forfeited, or
properly preserved for appeal the issues he raises. “Waiver
occurs when a party intentionally relinquishes a known right;
forfeiture, in contrast, occurs as a result of a negligent failure
timely to assert a right.” United States v. Hyatt, 28 F.4th 776,
781 (7th Cir. 2022). If a defendant has “sound strategic rea-
sons” to forgo an argument in the district court, that points
toward waiver. Id., quoting United States v. Dridi, 952 F.3d 893,
898 (7th Cir. 2020). We do not consider waived arguments, but
we may assess forfeited arguments for plain error. Id.; see also
Fed. R. Crim. P. 52(b) (“A plain error that aﬀects substantial
4                                                   No. 21-2771

rights may be considered even though it was not brought to
the court’s attention.”). We do not ﬁnd waiver here, and the
outcome of this appeal does not turn on the diﬀerence be-
tween standards of review for preserved and forfeited issues.
    A. Determining Galvan’s Base Oﬀense Level
   First, Galvan argues that the district court erred in setting
the base oﬀense level for his sentence because there was
insuﬃcient evidence that he used the same ﬁrearm in his
federal possession oﬀense and the robbery of Gomez. Galvan
was convicted of violating 18 U.S.C. § 922(g)(5), which would
ordinarily call for a base oﬀense level of 14. U.S.S.G.
§ 2K2.1(a)(6). However, the district court applied
§ 2K2.1(c)(1)(A):
       (c)(1) If the defendant used or possessed any
       ﬁrearm … cited in the oﬀense of conviction in
       connection with the commission … of another
       oﬀense[,] … apply—
          (A) § 2X1.1 (Attempt, Solicitation, or Con-
          spiracy) in respect to that other oﬀense, if the
          resulting oﬀense level is greater than that
          determined above ….
The guideline for attempt, solicitation, or conspiracy provides
that the base oﬀense level should be the “base oﬀense level
from the guideline for the substantive oﬀense, plus any ad-
justments from such guideline for any intended oﬀense con-
duct that can be established with reasonable certainty.”
§ 2X1.1(a).
    Here, applying the cross-reference in § 2K2.1(c)(1)(A), the
district court found that the higher oﬀense level of 20 for rob-
bery governed rather than the base oﬀense level of 14 for
No. 21-2771                                                               5

possessing a handgun as an alien unlawfully in the United
States because Galvan used the ﬁrearm from his possession
conviction “in connection with” his robbery of Gomez. See
§§ 2B3.1(a), 2K2.1(a)(6), & 2K2.1(c)(1)(A). The court also con-
sidered speciﬁc oﬀense characteristics for Galvan’s ﬁrearms
oﬀense under the robbery guideline based on this cross-refer-
ence. 1
    Galvan contends that this cross-reference should not ap-
ply because the district court “did not point to speciﬁc pieces
of evidence giving reason to believe that the same ﬁrearm was
possessed during Mr. Galvan’s [robbery of Gomez].” At best,
however, Galvan has forfeited this issue. The government
points out that Galvan had a strategic reason not to question
whether the same gun was used in the oﬀense of conviction
and in his robbery. At sentencing, Galvan admitted to ﬁring a
gun while at Gomez’s home. Any argument that the gun he
ﬁred was diﬀerent from the handgun cited in the oﬀense of
conviction would necessarily imply that Galvan violated
§ 922(g)(5) again with a second ﬁrearm that day. This two-gun
scenario sounds more like an aggravating factor during sen-
tencing, not a mitigating one.
   Even so, we construe waiver principles liberally in the de-
fendant’s favor. United States v. Butler, 777 F.3d 382, 387 (7th
Cir. 2015). Galvan stopped short of expressly admitting dur-
ing sentencing that the ﬁrearm he discharged at Gomez’s
home was the same handgun found in his vehicle when he

    1 We found in United States v. Jones, 313 F.3d 1019, 1021–22 (7th Cir.
2002), that the relevant conduct provision at § 1B1.3 governs application
of the cross-reference in § 2K2.1(c)(1)(B), the provision for homicide. Gal-
van has not disputed that the robbery was relevant conduct for his
§ 922(g)(5) conviction.
6                                                     No. 21-2771

was arrested. This issue is best characterized as forfeited by
Galvan’s failure to raise it during sentencing, so we review it
for plain error, Hyatt, 28 F.4th at 781, but we would reach the
same result if Galvan had preserved the issue. We have dis-
cretion to remedy a plain error at sentencing when: (1) “there
is an error ‘that has not been intentionally relinquished or
abandoned’”; (2) “the error is … ‘clear or obvious’”; (3) “the
error ‘aﬀected the defendant’s substantial rights[,]’” i.e., it af-
fected the outcome of the proceedings in the district court;
and (4) “the error ‘seriously aﬀects the fairness, integrity or
public reputation of judicial proceedings.’” United States v.
Hopper, 934 F.3d 740, 766 (7th Cir. 2019), quoting Molina-Mar-
tinez v. United States, 578 U.S. 189, 194 (2016).
    Galvan’s argument fails at the ﬁrst step of plain-error anal-
ysis because there was no error. The court needed to ﬁnd by a
preponderance of the evidence that the handgun cited in Gal-
van’s oﬀense of conviction was the same handgun used “in
connection with” the robbery of Gomez. See U.S.S.G.
§ 2K2.1(c)(1)(A); United States v. Major, 33 F.4th 370, 379 (7th
Cir. 2022). The court did so.
    When discussing the application of the Guidelines during
Galvan’s second sentencing hearing, the district court noted
that it “must also consider whether the ﬁrearm used was the
same ﬁrearm.” After describing the events that transpired, the
district court found it more likely than not that all the en-
hancements applied, including the greater oﬀense level re-
sulting from use of the same gun “in connection with” the
robbery. At no point did Galvan object to the ﬁnding that the
same ﬁrearm was used. He argued instead that the ﬁring of
the gun did not occur in connection with a robbery.
No. 21-2771                                                    7

    Ample evidence supported the court’s ﬁnding that the
same gun was involved in both episodes. Gomez testiﬁed at
sentencing that Galvan pulled out and discharged a handgun
while at Gomez’s home. Less than two hours later, the arrest-
ing oﬃcer found a handgun in the front seat of the van Galvan
had stolen. The district court was justiﬁed in ﬁnding only one
ﬁrearm was used, and Galvan never actually suggested oth-
erwise. The district court did not explain this fact determina-
tion in detail, but we do not expect district courts to dwell on
issues that are not contested at sentencing. E.g., United States
v. Longstreet, 567 F.3d 911, 928–30 (7th Cir. 2009) (aﬃrming
district court’s determination of drug quantity attributable to
defendant where defendant did not object to drug quantity in
PSR or at sentencing hearing). There was no error.
   B. Increasing Galvan’s Oﬀense Level Due to a Speciﬁc Oﬀense
      Characteristic
    In the alternative, Galvan maintains that he did not dis-
charge a ﬁrearm in connection with a robbery. At sentencing,
the district court applied a speciﬁc oﬀense characteristic that
increased Galvan’s oﬀense level by seven after it found “that
the defendant discharged the ﬁrearm” in connection with his
robbery of Gomez. See U.S.S.G. § 2B3.1(b)(2)(A). At sentenc-
ing, Galvan objected to the court’s application of this guide-
line provision. His counsel said that Galvan, who still faced a
robbery charge in state court and did not testify on the subject,
had told him that he brought the handgun to Gomez’s house
because “Mr. Gomez was thinking about buying it.” In coun-
sel’s relay of Galvan’s account, he “test ﬁred” the handgun in
connection with this potential sale. The court rejected that ac-
count: “The defendant’s version of what happened is not
8                                                     No. 21-2771

credible. It’s not what Mr. Gomez reported to the police and
it’s not what Mr. Gomez testiﬁed to today.”
    The basic thrust of Galvan’s argument on appeal is the
same—no gunshots occurred in connection with a robbery—
but with a twist. He contends now that he ﬁred the shots be-
fore he formed the intent to commit robbery. Whether he pre-
served that argument for appeal or not, and thus whether we
apply the standard for a preserved issue or for a forfeited one,
Galvan loses on the merits. Under the more generous stand-
ard, we review for clear error the factual ﬁndings that under-
lie a district court’s application of the Sentencing Guidelines.
United States v. Harper, 766 F.3d 741, 744 (7th Cir. 2014). The
district court’s factual ﬁndings in applying the Guidelines
must be supported by a preponderance of the evidence. See
Major, 33 F.4th at 379. We will disturb those ﬁndings only if,
upon reviewing the record, “we are left with the deﬁnite and
ﬁrm conviction that a mistake has been made.” United States
v. Burnett, 37 F.4th 1235, 1239 (7th Cir. 2022). The district court
reasonably found here that Galvan ﬁred the shots as part of
his eﬀort to threaten and intimidate Gomez to give up the
keys to the van. There was no clear error.
    At the time of the ﬁrst sentencing hearing, Galvan had
charges pending in state court for his armed robbery of
Gomez, but his trial date had not been set. The district court
wanted to proceed with the federal sentencing promptly,
without waiting for the state court to resolve the robbery case.
The court decided to hold a second sentencing hearing in part
to hear testimony from Gomez so the court could determine
whether to apply the speciﬁc oﬀense characteristic for dis-
charging a ﬁrearm in connection with a robbery under
§ 2B3.1(b)(2).
No. 21-2771                                                   9

   Recall that Galvan arrived at Gomez’s home to return a
borrowed work van and to share a meal with Gomez and his
family. Galvan later pulled out a handgun and discharged it
four times. Gomez testiﬁed that the shots surprised and
scared him and his family. He said that he calmly asked Gal-
van to leave. As Gomez escorted Galvan away, one of
Gomez’s neighbors came outside. Gomez testiﬁed that Gal-
van then ﬁred the gun two more times before he “turned
around and he pointed the gun and he took the keys [to the
work van] from my pocket.” When asked at sentencing if he
was frightened, Gomez responded, “Yes, after that ﬁrst time
when he shot. And then, after the second one, I was fearful
and I just stayed behind.” As soon as Galvan drove away in
the stolen van, Gomez called the police to report the robbery.
    Under Indiana law, an armed robbery occurs when a
person knowingly or intentionally takes property from
another person by using or threatening the use of force on a
person while armed with a deadly weapon. See Ind. Code
§ 35-42-5-1(a). Galvan argues that he ﬁred the shots before he
formed the intent to rob Gomez. That defense might be
available as a matter of theory, but not as a matter of fact in
this appeal after the district court found otherwise on the
evidence. Galvan’s own hypothetical at oral argument shows
how ﬁnely he is trying to slice things based on a robber’s state
of mind:
       The Court: If a bank robber goes into the bank
       and ﬁres a gun in the air, and then says, “I’m
       here to rob the bank, everybody get down,”
       does the bank robbery only commence once he
       says “I’m here to rob the bank, everybody get
       down,” and he didn’t actually ﬁre the gun
10                                                No. 21-2771

      during the commission of the robbery? That
      would seem totally absurd to me.
      Galvan’s Counsel: Based on your example we
      would agree. I think the more appropriate hy-
      pothetical is that if that bank robber took the
      gun and ﬁred several shots into the ground,
      then went into the bank and said, “I’m here to
      rob the bank,” there’s a question as to whether
      the shooting, or the ﬁring of the gun, is in con-
      nection with the bank robbery.
      The Court: Well that’s, that’s a good hypothet-
      ical. What if he did it after the robbery? So he
      commits the robbery, he goes outside, he shoots
      the gun up in the air a couple of times, every-
      body hits the ground, right? And he runs away.
      Would that—would he have shot the gun after
      the commission of the robbery? Cause again,
      that, that seems, like, a little absurd to me—I
      mean maybe it’s not?
      Galvan’s Counsel: That would be—that would
      be after the robbery had occurred. I guess we’d
      have to—
      The Court: See how hard that would be to de-
      termine?
   Returning from the hypothetical to the facts here, accord-
ing to Gomez’s testimony there was no gap between the sec-
ond series of shots and the robbery. Gomez testiﬁed that Gal-
van was standing close to him when he ﬁred those shots. Gal-
van then turned and “pointed the gun and he took the keys.”
There is no evidence of an intervening action or an interval of
No. 21-2771                                                11

time between the gunshots and the taking of Gomez’s keys.
This testimony was more than enough to show by a prepon-
derance of the evidence that Galvan discharged a ﬁrearm
“during” the robbery under Indiana law. See Ind. Code § 35-
42-5-1(a); Gray v. State of Indiana, 903 N.E.2d 940, 943 (Ind.
2009) (“A conviction for armed robbery may be sustained
even if the deadly weapon was not revealed during the rob-
bery.”). The district court did not err in adding seven levels
under § 2B3.1(b)(2)(A).
   The judgment of the district court is
                                                 AFFIRMED.